Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 1 of 19 PageID #: 196




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION


 STATE OF LOUISIANA                        CASE NO. 6:18-CV-00174

 VERSUS                                    UNASSIGNED DISTRICT JUDGE

 USA                                       MAGISTRATE JUDGE HANNA


                     REPORT AND RECOMMENDATION

       Currently pending is a motion to dismiss, which was filed by the United States

 of America [Rec. Doc. 19]. The State of Louisiana opposes the motion. [Rec. Doc.

 22]. The United States also filed a reply. [Rec. Doc. 25]. The motion was referred to

 the undersigned for review, report, and recommendation in accordance with the

 provisions of 28 U.S.C. § 636 and the standing orders of the court. Considering the

 evidence, the law, and the arguments of the parties, and for the reasons fully

 explained below, it is recommended that the motion be GRANTED and the State’s

 claims be DISMISSED WITHOUT PREJUDICE for lack of subject matter

 jurisdiction.

                                   BACKGROUND

       At issue in this case is immovable property, known as the White Lake

 Wetlands Conservation Area (the “White Lake Property”), in Vermilion Parish, onto

 which the State alleges the Gulf Intracoastal Waterway (“GIWW”) has encroached.
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 2 of 19 PageID #: 197




 The State acquired title to the White Lake Property on July 8, 2002, and is the record

 title owner thereof.1 On February 9, 2018, the State of Louisiana (“the State”),

 through Attorney General Jeff Landry, commenced this lawsuit seeking injunctive

 relief against the United States of America (“the United States”) for failure to confine

 the GIWW to the portion of the White Lake Property upon which the United States

 holds a servitude. On July 31, 2018, an amended complaint was filed, attached to

 which is a February 26, 1928 agreement (the “Servitude Agreement”), establishing

 the relevant servitude granted by the State’s ancestors-in-title and included in the

 transfer of the White Lake Property to the State.2 The amended complaint serves as

 the operative pleading at issue herein and the basis for the following facts, accepted

 as true at this stage in the litigation.

        In March 1925, the United States Congress approved the River and Harbor

 Improvements Act (the “Act”), which authorized and appropriated funds for the

 construction of the GIWW from New Orleans, Louisiana, to Galveston, Texas.3 In

 1928, in furtherance of the congressional mandate expressed in the Act, the United

 States entered into the Servitude Agreement with the State’s ancestors-in-title.

 Through the Servitude Agreement, and pursuant to Louisiana law, the United States


 1
   Rec. Doc. 18, p. 3, ¶ 7.
 2
   Rec. Doc. 18-1 (Servitude Agreement); Rec. Doc. 18, pp. 5-6, ¶ 14.
 3
   Rec. Doc. 18, p. 3, ¶ 9. The United States notes that the correct citation to the Act is the River
 and Harbor Improvements Act of 1925, Public Law 467, 68th Congress, 2nd Session. See Rec.
 Doc. 25, p. 3, n. 1.
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 3 of 19 PageID #: 198




 holds a conventional predial servitude across a portion of the White Lake Property.4

 Per the Servitude Agreement, the servitude was to consist of “a strip of land three

 hundred feet wide,” the express purpose of which was to construct, maintain, and

 operate the GIWW.5 The original dimensions of the GIWW were to be 9 feet deep

 by 100 feet wide; however, in October 1942, the United States Congress

 appropriated funds to expand the dimensions of the GIWW to be 12 feet deep by

 125 feet wide.6

        The relevant servitude was described in the Servitude Agreement as follows:

        THAT CERTAIN TRACT OF LAND, situated in the Parish of
        Vermilion, State of Louisiana, known as the Orange Land Company
        tract containing some Seventy Thousand acres across and through the
        Northern portion thereof is hereby granted and donated a strip of land
        three hundred feet wide with dumping privileges on either or both sides
        adjoining thereto, as located or to be located by the Engin[e]er in
        charge; the said three hund[r]ed foot strip to measure one hundred and
        fifty feet from the [c]enter line North and South according to the
        Engineer[’]s location, the dumping privilege here granted to be without
        limit. The said three hundred foot strip to begin on the Eastern Line of
        Section 25, Township 13 South, Range One West, on the Meridian Line
        North of the center of the Section 25 where a similar strip donated by
        L.O. Broussard [e]t. [a]ls terminates and runs in a Westerly North
        westerly direction across the said Section 25, across the Northern part
        of Section 26 touching Section 23 at its South-west corner and Section
        27 at its North-east corner thence across the Southern part of Sections
        22, 21 and continuing across Section 20 and Section 19 near the center,
        continuing in the same direction across the Northern portion of Section
 4
   Rec. Doc. 18, p. 3, ¶ 10. Louisiana Civil Code article 646 provides that “[a] predial servitude is
 a charge on a servient estate for the benefit of a dominant estate.”
 5
   Rec. Doc. 18, p. 3, ¶ 8 and p. 4, ¶ 11.
 6
   Rec. Doc. 18, p. 6, ¶ 15. Because the Servitude Agreement contemplated a width of 300 feet,
 the State explains that no amendment was necessary to accommodate the 1942 expansion, nor
 was any later expansion granted thereafter. Id.
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 4 of 19 PageID #: 199




           24 Township 13 South, Range 2 West, across the North-east corner of
           Section 23, the South-west corner of Section 14, the Southern part of
           Section 15, across near the center of Section 17, thence across the
           Northern portion of Section 18 to the Cameron Parish line at the
           Northwest corner of Section 18, Township 13, South, Range 2 West,
           all as per plat of survey, LATEX 4/2 made by William[] P. Kemper
           July 17th 1926.

           ...

           THIS GRANT, transfer and donation is made and accepted for and in
           consideration of the price and sum of NO DOLLARS and the further
           benefits to accrue to the grantor in the added convenience for the use of
           said canal and the enhanced value that will result to adjacent lands, as
           the result of the construction and maintenance of said canal.7

 And, pursuant to the Servitude Agreement, the State’s ancestors-in-title declared:

           . . . that for the consideration and on the terms and conditions
           hereinafter expressed she did, and does, by these presents, grant,
           bargain, give, donate, convey, transfer, assign, set over and deliver unto
           THE UNITED STATES OF AMERICA, appearing herein through
           John M.G. Watt[,] its successors and assigns, for its use in constructing,
           improving and maintaining an Intracoastal Waterway from the
           Mississippi River at or near New Orleans, La. to Galveston Bay in the
           State of Texas, in accordance with a project duly authorized by
           Congress, the perpetual right, servitude or easement to enter upon, dig,
           excavate or cut away and remove any or all or such of the hereinafter
           described tract of land as may be required at any time in the prosecution
           of the aforesaid work of improvement, or any enlargement thereof, and
           to maintain the portion so cut away and removed as a part of the
           navigable waters of the United States; and with said grant is also
           granted the further perpetual right, servitude or easement to enter upon,
           occupy and use such portion of said tract of land not so cut away and
           converted into public navigable waters as aforesaid, as may be required
           for the deposit of dredged material or earth, and for such other purposes
           as may be needful in the preservation and maintenance of said work of
           improvement, reserving however to the grantor, her heirs and assigns,

 7
     Rec. Doc. 18-1, p. 2; Rec. Doc. 18, p. 4, ¶ 12.
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 5 of 19 PageID #: 200




        all such rights and privileges in said tract of land as may be used and
        enjoyed without interfering with or abridging the rights and easements
        hereby conveyed to THE UNITED STATES OF AMERICA, the tract
        of land over which servitude is granted[.]8

        Pursuant to these terms, the United States constructed the GIWW, which has

 been and continues to be in use by and under the exclusive authority and control of

 the United States, “pursuant to the permission granted by and under the conditions,

 limitations, and provisions of the Servitude Agreement.”9 However, the State alleges

 that the United States has “the specific, and nondiscretionary legal obligation to

 restrict and confine its placement and use of any improvements installed in the

 dominant estate, including the [GIWW], to the area within the 300-foot parcel as

 described in the Servitude Agreement.”10 The United States, “as the holder of the

 dominant estate created by the Servitude Agreement, is required to keep the

 [GIWW] confined to its agreed boundaries and prevent damage to Plaintiff’s

 property[,]” yet it has failed to fulfill its obligation to confine the GIWW and avoid

 abusing the property rights of the State.11 The State alleges that the GIWW presently

 exceeds not only the 125-foot width authorized by Congress but also the 300-foot

 servitude granted by the Servitude Agreement.12 Through this lawsuit, the State is


 8
   Rec. Doc. 18-1, p. 1; Rec. Doc. 18, p. 5, ¶ 13.
 9
   Rec. Doc. 18, p. 6, ¶¶ 16, 17.
 10
    Rec. Doc. 18, p. 7, ¶ 18.
 11
    Rec. Doc. 18, p. 7, ¶¶ 19, 20; see also Rec. Doc. 18, pp. 9-10, ¶¶ 27-29 (citing La. Civ. Code
 arts. 667-669).
 12
    Rec. Doc. 18, pp. 7-8, ¶ 21. The State further alleges that “[i]n some areas, the width of the
 [GIWW] now exceeds 670 feet . . . and it appears to be continually growing larger.” Id. at ¶ 22.
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 6 of 19 PageID #: 201




 seeking an injunction “requiring the abatement of the encroachment, removal of the

 encroaching use of the [United States], and restoration of the property to its condition

 before the encroachment began, and for all further relief to which [the State] is

 entitled to under law and equity.”13

                                RELEVANT PROCEDURAL HISTORY

        In its original complaint, the State invoked the jurisdiction of this Court

 pursuant to the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346(b)(1), given

 that “the matter involves the loss of property resulting from wrongful acts of the

 federal government under circumstances where the United States, if a private person,

 would be liable to Plaintiff in accordance with the law of Louisiana.”14 The United

 States moved to dismiss and, in the State’s opposition thereto, it raised two

 alternative bases of subject matter jurisdiction, the Little Tucker Act, 28 U.S.C. §

 1346(a)(2), and the Administrative Procedures Act (“APA”), 5 U.S.C. § 702.15 This

 Court found that the State’s arguments were better served by allowing the State to

 amend its complaint under Federal Rule of Civil Procedure 15, and therefore, denied

 the original motion to dismiss, without prejudice to the right to re-urge once the State

 amended its complaint.16




 13
    Rec. Doc. 18, p. 11.
 14
    Rec. Doc. 1, p. 2, ¶ 5.
 15
    Rec. Doc. 7 (United States’ motion to dismiss); Rec. Doc. 11 (State’s opposition thereto).
 16
    Rec. Doc. 15.
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 7 of 19 PageID #: 202




                                   CONTENTIONS OF THE PARTIES

        Through its amended complaint, the State now invokes the jurisdiction of this

 Court pursuant only to the APA, 5 U.S.C. § 702, “as [the State] has suffered a legal

 wrong in the form of loss of property arising from inaction on the part of the United

 States Army Corps of Engineers, and [the State] is not seeking monetary damages,

 rather injunctive relief.”17 Section 702 provides, in full:

        A person suffering legal wrong because of agency action, or adversely
        affected or aggrieved by agency action within the meaning of a relevant
        statute, is entitled to judicial review thereof. An action in a court of the
        United States seeking relief other than money damages and stating a
        claim that an agency or an officer or employee thereof acted or failed
        to act in an official capacity or under color of legal authority shall not
        be dismissed nor relief therein be denied on the ground that it is against
        the United States or that the United States is an indispensable party. The
        United States may be named as a defendant in any such action, and a
        judgment or decree may be entered against the United States: Provided,
        That any mandatory or injunctive decree shall specify the Federal
        officer or officers (by name or by title), and their successors in office,
        personally responsible for compliance. Nothing herein (1) affects other
        limitations on judicial review or the power or duty of the court to
        dismiss any action or deny relief on any other appropriate legal or
        equitable ground; or (2) confers authority to grant relief if any other
        statute that grants consent to suit expressly or impliedly forbids the
        relief which is sought. 18

 The United States moves to dismiss the amended complaint because, although the

 APA provides a limited waiver of sovereign immunity, the United States argues that



 17
    Rec. Doc. 18, p. 2, ¶ 5. Hereinafter, the U.S. Army Corps of Engineers will be referred to as
 the “Corps.”
 18
    5 U.S.C. § 702.
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 8 of 19 PageID #: 203




 express exceptions thereto deprive this Court of subject-matter jurisdiction over the

 State’s claim.19 The United States points to § 704 of the APA, which provides, in

 pertinent part, that only “final agency action for which there is no other adequate

 remedy in a court [is] subject to judicial review.”20

        Relying on § 704, the United States argues that this Court lacks jurisdiction,

 primarily, because an adequate remedy exists elsewhere, namely in the Court of

 Federal Claims, pursuant to the Tucker Act, 28 U.S.C. § 1491(a)(1). The United

 States asserts that the State’s claim is based upon an alleged breach of the Servitude

 Agreement, and any judgment against the United States, requiring that it restore the

 property at issue, would necessarily result in a judgment in excess of $10,000,

 placing this case within the exclusive jurisdiction of the Court of Federal Claims.21

 For such claims, the Tucker Act allows the “Court of Federal Claims . . . to render

 judgment upon any claim against the United States founded . . . upon any express or

 implied contract with the United States[.]”22 Alternatively, the United States argues


 19
    Rec. Doc. 19-1, pp. 3, 5.
 20
    5 U.S.C. § 704.
 21
    Rec. Doc. 19-1, p. 6. The United States recognizes that the “Little Tucker Act,” 28 U.S.C. §
 1346, “provides concurrent jurisdiction in the district courts and the claims court for contract
 claims involving damages of $10,000 or less[;]” however, it argues that any judgment in the
 State’s favor would necessarily exceed $10,000. See Rec. Doc. 19-1, p. 6.
 22
    28 U.S.C. § 1491(a)(1). This Court need not address the United States’ arguments regarding
 the Tucker Act and/or Little Tucker Act, given that, in its amended complaint, the State has not
 invoked this Court’s jurisdiction under the Little Tucker Act, and also because this Court finds
 that the State truly seeks injunctive relief. As the Supreme Court has recognized, both the Court
 of Claims, and the Tucker and Little Tucker Acts, exist to address monetary, rather than
 nonmonetary claims. See United States v. Bormes, 568 U.S. 6, 11 (2012) (“The Court of Claims
 was established, and the Tucker Act enacted, to open a judicial avenue for certain monetary
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 9 of 19 PageID #: 204




 that, because there has been no “final agency action” by the Corps, as that phrase

 has been defined by the Supreme Court, this Court lacks jurisdiction under § 704 of

 the APA.23

        The State responds, first, by emphasizing that it “is seeking non-monetary

 claims in the form of injunctive relief[,]” for which federal jurisprudence has

 recognized a wide waiver of sovereign immunity created by the 1976 amendment to

 the APA, particularly § 702.24 Second, the State differentiates between two distinct

 types of claims for which § 702 waives sovereign immunity: those where a person

 suffers a legal wrong because of agency action, and those where a person is adversely

 affected or aggrieved by agency action within the meaning of a relevant statute.25

 The State contends that the United States’ motion addresses only the former, which

 applies when judicial review is sought pursuant to the general terms of the APA and

 only to instances involving “final agency action.”26 However, the State argues that

 its claim falls under the latter category of claims, for which review is sought pursuant



 claims against the United States.”) (emphasis added); see also United States v. Tohono O’Odham
 Nation, 563 U.S. 307, 312 (2011) (citing United States v. Jones, 131 U.S. 1 (1889) (“claim” in
 the Little Tucker Act refers only to requests for money); Bowen v. Massachusetts, 487 U.S. 879,
 880 (1988) (The Claims Court “has no power to grant equitable relief.”).
 23
    Rec. Doc. 19-1, p. 7.
 24
    Rec. Doc. 22, p. 3 (citing Bowen v. Massachusetts, 487 U.S. 879 (1988) and Muniz-Muniz v.
 U.S. Border Patrol, 741 F.3d 668, 672 (6th Cir. 2013)). This Court does not address the State’s
 arguments regarding an agency’s burden to show that Congress intended to prohibit all judicial
 review (see Rec. Doc. 22, p. 4), because the United States makes no such argument and instead
 argues that this Court lacks jurisdiction over the State’s claim.
 25
    Rec. Doc. 22, pp. 4-5.
 26
    Id. at p. 4-5.
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 10 of 19 PageID #: 205




  to a cause of action arising under or related to a particular statute, not the general

  terms of the APA, and there is no requirement of “final agency action.”27 Here, the

  State argues that its claim arises “within the meaning of a relevant statute,” namely

  the Act and amendments thereto, by which Congress authorized the GIWW;

  therefore, the State need only show the presence of agency action, which includes a

  failure to act, rather than “final agency action.”28

         In its reply brief, the United States argues, first, that the State seeks more than

  injunctive relief, given that any “abatement of the encroachment,” “restoration of

  the property,” or efforts to prevent future loss of property would necessarily require

  substantial expenditures from the United States Treasury, if granted.29 Second, the

  United States argues that neither the Act nor any amendment thereto provides the

  State with any statutory right or cause of action, because neither restricted the width

  of the GIWW, such that the United States has not violated a statutory provision, and

  the State’s reliance on § 702’s waiver is misplaced.30 Third, it is undisputed that the

  State relies on the Corps’ alleged failure to act; however, because the Corps is under

  no statutory obligation to maintain the GIWW, this Court cannot compel the Corps,

  under § 706 of the APA, to maintain the GIWW.31 Fourth, the United States argues


  27
     Id. at p. 5.
  28
     Id. at pp. 6-7.
  29
     Rec. Doc. 25, pp. 1-2.
  30
     Rec. Doc. 25, pp. 2-4.
  31
     Rec. Doc. 25, pp. 5-6 (citing Norton v. Southern Utah Wilderness Alliance, 542 U.S. 55, 62
  (2004)).
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 11 of 19 PageID #: 206




  that the State is incorrect in claiming that final agency action is not required when

  seeking review under § 702, and it has not shown that the Corps’ failure to maintain

  the GIWW within agreed-upon parameters qualifies as final agency action.32 In

  conclusion, the United States argues that the State’s claim may only be construed as

  one for breach of the Servitude Agreement or a Fifth Amendment takings claim,

  either of which would exceed $10,000 and therefore must be brought in the Court of

  Federal Claims rather than this Court.33

                                      LAW AND ANALYSIS

  I.     THE STANDARD FOR RESOLVING A RULE 12(B)(1) MOTION TO DISMISS

         Federal Rule of Civil Procedure 12(b)(1) requires a court to dismiss claims

  over which the court lacks subject matter jurisdiction. “A case is properly dismissed

  for lack of subject matter jurisdiction when the court lacks the statutory or

  constitutional power to adjudicate the case.”34 The plaintiff has the burden of proving

  by a preponderance of the evidence that the court has subject matter jurisdiction.35

  A lack of subject matter jurisdiction may be found based on the content of the

  complaint alone, the complaint supplemented by undisputed facts in the record, or



  32
     Rec. Doc. 25, pp. 6-7.
  33
     Rec. Doc. 25, pp. 7-8.
  34
     Home Builders Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir.
  1998) (quoting Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1187 (2nd Cir.
  1996)).
  35
     Paterson v. Weinberger, 644 F.2d 521, 523 (5th Cir. 1981); Alabama-Coushatta Tribe of
  Texas v. United States, 757 F.3d 484, 487 (5th Cir. 2014).
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 12 of 19 PageID #: 207




  the complaint supplemented by undisputed facts plus the court’s resolution of

  disputed facts.36 However, in resolving a motion to dismiss for lack of subject-matter

  jurisdiction, the court must accept all factual allegations in the plaintiff’s complaint

  as true.37 “A motion to dismiss for lack of subject-matter jurisdiction should only be

  granted if it appears certain that the plaintiff cannot prove any set of facts in support

  of [its] claims entitling [it] to relief.”38

  II.    SOVEREIGN IMMUNITY IS JURISDICTIONAL

         “Absent a waiver, sovereign immunity shields the Federal Government and

  its agencies from suit.”39 “Sovereign immunity is jurisdictional.”40 “It is elementary

  that the United States, as sovereign, is immune from suits save as it consents to be

  sued . . . and the terms of its consent to be sued in any court define that court’s

  jurisdiction to entertain the suit.”41 “A waiver of sovereign immunity ‘cannot be

  implied but must be unequivocally expressed.’”42 “Further, ‘[w]here the United



  36
     Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001).
  37
     Den Norske Stats Oljeselskap As v. HeereMac Vof, 241 F.3d 420, 424 (5th Cir. 2001).
  38
     In re FEMA Trailer Formaldehyde Products Liability Litigation (Mississippi Plaintiffs), 668
  F.3d 281, 287 (5th Cir. 2012) (citing Wagstaff v. United States Dep’t of Educ., 509 F.3d 661, 663
  (5th Cir. 2007)).
  39
     F.D.I.C. v. Meyer, 510 U.S. 471, 475 (1994) (citing Loeffler v. Frank, 486 U.S. 549, 554
  (1988); Federal Housing Administration v. Burr, 309 U.S. 242, 244 (1940)).
  40
     Cozzo v. Tangipahoa Par. Council--President Government, 279 F.3d 273, 280 (5th Cir. 2002)
  (citing Koehler v. United States, 153 F.3d 263, 267 (5th Cir. 1998)).
  41
     Linkous v. United States, 142 F.3d 271, 275 (5th Cir. 1998) (quoting United States v. Mitchell,
  445 U.S. 535, 538 (1980)); see also Lane v. Pena, 518 U.S. 187, 192 (1996) (“[A] waiver of the
  Government’s sovereign immunity will be strictly construed, in terms of its scope, in favor of the
  sovereign.”).
  42
     Mitchell, 445 U.S. at 538 (quoting United States v. King, 395 U.S. 1, 4 (1969)).
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 13 of 19 PageID #: 208




  States has not consented to suit or the plaintiff has not met the terms of the statute

  the court lacks jurisdiction and the action must be dismissed.’”43

  III.   NO WAIVER OF SOVEREIGN IMMUNITY UNDER APA, § 702

         Given that the only waiver invoked by the State is that contained in the APA,

  5 U.S.C. § 702, the State must prove that the requirements of § 702 have been met.44

  “Section 702 of the APA ‘waives sovereign immunity for actions against federal

  government agencies, seeking nonmonetary relief, if the agency conduct is otherwise

  subject to judicial review.’”45

         Although the United States argues that the State seeks more than injunctive

  relief, given that any “abatement of the encroachment,” “restoration of the property,”

  or efforts to prevent future loss of property would necessarily require expenditures

  from the United States Treasury, this Court is not persuaded. The Supreme Court

  has recognized that “the crucial question under § 702 is not whether a particular

  claim for relief is ‘equitable’ (a term found nowhere in § 702), but rather what

  Congress meant by ‘other than money damages’ (the precise terms of § 702).”46



  43
     Alabama-Coushatta Tribe of Texas v. U.S., 757 F.3d 484, 488 (5th Cir. 2014) (quoting
  Koehler, 153 F.3d at 266).
  44
     Alabama-Coushatta Tribe of Texas, 757 F.3d at 488.
  45
     Id. (citing Sheehan v. Army & Air Force Exch. Serv., 619 F.2d 1132, 1139 (5th Cir. 1980),
  rev’d on other grounds, 456 U.S. 728 (1982); and Armendariz–Mata v. U.S. Dep’t of Justice, 82
  F.3d 679, 682 (5th Cir. 1996) (“Congress intended to broaden the avenues for judicial review of
  agency action by eliminating the defense of sovereign immunity in cases covered by § 702 . . . .”
  (citation omitted))).
  46
     Dep’t of Army v. Blue Fox, Inc., 525 U.S. 255, 261 (1999) (citing Bowen, 487 U.S. at 895)).
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 14 of 19 PageID #: 209




  “Bowen held that Congress employed this language to distinguish between specific

  relief and compensatory, or substitute, relief.”47 In Bowen, the Supreme Court

  explained:

         We begin with the ordinary meaning of the words Congress employed.
         The term “money damages,” 5 U.S.C. § 702, we think, normally refers
         to a sum of money used as compensatory relief. Damages are given to
         the plaintiff to substitute for a suffered loss, whereas specific remedies
         “are not substitute remedies at all, but attempt to give the plaintiff the
         very thing to which he was entitled.”48

  Further, “[t]he fact that a judicial remedy may require one party to pay money to

  another is not a sufficient reason to characterize the relief as ‘money damages.’”49

  Because Bowen’s interpretation of § 702 hinged on the distinction between specific

  and substitute relief, and here, the State is clearly seeking specific rather than

  substitute relief, this Court finds that the State truly seeks injunctive relief, or “relief

  other than money damages[,]” under § 702.50 However, in the Fifth Circuit, that does

  not end the inquiry under § 702.51




  47
     Id. (citing Bowen, 487 U.S. at 895); see also Bowen, 487 U.S. at 893 (“Our cases have long
  recognized the distinction between an action at law for damages – which are intended to provide
  a victim with monetary compensation for an injury to his person, property, or reputation – and an
  equitable action for specific relief – which may include an order providing for the reinstatement
  of an employee with backpay, or for ‘the recovery of specific property or monies, ejectment from
  land, or injunction either directing or restraining the defendant officer’s actions.’”) (quoting
  Larson v. Domestic & Foreign Commerce Corp., 337 U.S. 682, 688 (1949) (emphasis omitted)).
  48
     Id. (quoting Bowen, 487 U.S. at 895 (internal citations omitted)).
  49
     Bowen, 487 U.S. at 893.
  50
     5 U.S.C. § 702; see also Blue Fox, 525 U.S. at 262 (citing Bowen, 487 U.S. at 897).
  51
     Alabama-Coushatta Tribe of Texas, 757 F.3d at 489.
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 15 of 19 PageID #: 210




         “Section 702 contains two separate requirements for establishing a waiver of

  sovereign immunity.”52 “These requirements apply to any waiver of sovereign

  immunity pursuant to § 702.”53

         “First, the person claiming a right to sue must identify some ‘agency action’

  that affects him in the specified fashion; it is judicial review ‘thereof’ to which he is

  entitled.”54 The parties do not dispute that the meaning of “agency action,” for

  purposes of § 702, is set forth in 5 U.S.C. § 551(13) and generally includes an

  agency’s “failure to act.”55 Here, “[t]he essence of the State’s claim is that the

  [Corps], has failed to act in its responsibility to maintain the waterway in the agreed

  to parameters.”56 As explained below, the State has not demonstrated that review is

  sought pursuant to specific authorization in the substantive statute, and it makes no

  attempt to demonstrate “final agency action.”

         Under § 702’s second requirement, “the party seeking review . . . must show

  that he has ‘suffer[ed] legal wrong’ because of the challenged agency action, or is




  52
     Alabama-Coushatta Tribe of Texas, 757 F.3d at 489 (citing Lujan v. Nat’l Wildlife Fed'n, 497
  U.S. 871, 882 (1990)).
  53
     Id. at 489.
  54
     Lujan, 497 U.S. at 882.
  55
     Lujan, 497 U.S. at 882 (quoting 5 U.S.C. § 551(13)); see also Rec. Doc. 22, pp. 5, 7; Rec.
  Doc. 25, pp. 5-6.
  56
     Rec. Doc. 22, p. 6; see also Rec. Doc. 18, p. 7, ¶ 18 (the “agency action” identified by the
  State is the United States’ failure, through the Corps, to fulfill its “specific, and nondiscretionary
  legal obligation to restrict and confine its placement and use of any improvements installed in the
  dominant estate, including the [GIWW], to the area within the 300-foot parcel as described in the
  Servitude Agreement.”).
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 16 of 19 PageID #: 211




  ‘adversely affected or aggrieved’ by that action ‘within the meaning of a relevant

  statute.’”57 As to the former, when review is sought not pursuant to specific

  authorization in the substantive statute, but only under the general review provisions

  of the APA, the “agency action” in question must be “final agency action.”58 As to

  the latter, the Supreme Court has explained that “to be ‘adversely affected or

  aggrieved . . . within the meaning’ of a statute, the plaintiff must establish that the

  injury he complains of (his aggrievement, or the adverse effect upon him) falls within

  the ‘zone of interests’ sought to be protected by the statutory provision whose

  violation forms the legal basis for his complaint.”59

         Here, the State points to the Act and the amendments thereto, by which

  Congress authorized and allocated funds for the construction and maintenance of the

  GIWW, as the only “relevant statute,” for purposes of § 702. However, as pointed

  out by the United States, neither the Act nor any amendment thereto restrict the width

  of the GIWW or provide the State with any statutory right or cause of action.




  57
     Lujan, 497 U.S. at 883 (quoting 5 U.S.C. § 702).
  58
     Lujan, 497 U.S. at 882 (citing 5 U.S.C. § 704 (“Agency action made reviewable by statute and
  final agency action for which there is no other adequate remedy in a court are subject to judicial
  review” (emphasis added)).
  59
     Lujan, 497 U.S. at 883 (quoting Clarke v. Securities Industry Assn., 479 U.S. 388, 396-397
  (1987)). In Lujan, the Supreme Court expounded upon this concept by way of the following
  example: “[T]he failure of an agency to comply with a statutory provision requiring ‘on the
  record’ hearings would assuredly have an adverse effect upon the company that has the contract
  to record and transcribe the agency’s proceedings; but since the provision was obviously enacted
  to protect the interests of the parties to the proceedings and not those of the reporters, that
  company would not be ‘adversely affected within the meaning’ of the statute.” Id. at 883.
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 17 of 19 PageID #: 212




  Likewise, neither the Act nor any amendment thereto provide for judicial review of

  the Corps’ action or failure to act.60 The State’s claim arises out of an alleged breach

  of the Servitude Agreement rather than any statutory violation. Since the relevant

  statute “does not directly provide for judicial review, the APA authorizes judicial

  review only of ‘final’ agency action.”61 In such circumstances, “[i]f there is no ‘final

  agency action,’ a federal court lacks subject matter jurisdiction.”62

         “Agency action is ‘final’ if two conditions are satisfied: ‘First, the action must

  mark the consummation of the agency’s decisionmaking process—it must not be of

  a merely tentative or interlocutory nature. And second, the action must be one by

  which rights or obligations have been determined, or from which legal consequences

  will flow.’”63 Here, the State concedes that, when judicial review is sought pursuant

  to the general terms of the APA, the grant of waiver is limited to instances involving

  “final agency action.” Yet, the State makes no attempt to demonstrate finality or to

  show that the above conditions have been satisfied. Rather, the State argues “[i]f a


  60
     “The APA provides relief for a failure to act in § 706(1): ‘The reviewing court shall . . .
  compel agency action unlawfully withheld or unreasonably delayed.’” Norton v. Southern Utah
  Wilderness Alliance, 542 U.S. 55, 62 (2004). In the same way that the State has failed to show a
  statutory right of action, it has likewise failed to demonstrate any statutory obligation, in
  violation of which the Corps has “unlawfully withheld or unreasonably delayed” agency action.
  61
     Peoples Nat. Bank v. Office of Comptroller of Currency of U.S., 362 F.3d 333, 336 (5th Cir.
  2004); see also Southern Utah Wilderness Alliance, 542 U.S. at 61–62 (“Where no other statute
  provides a private right of action, the ‘agency action’ complained of must be ‘final agency
  action.’”) (quoting 5 U.S.C. § 704 (emphasis added)).
  62
     Id. (citing American Airlines, Inc. v. Herman, 176 F.3d 283, 287 (5th Cir. 1999)).
  63
     Louisiana State v. United States Army Corps of Engineers, 834 F.3d 574, 580 (5th Cir. 2016)
  (quoting Bennett v. Spear, 520 U.S. 154, 177–178 (1997) (internal quotation marks and citations
  omitted)).
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 18 of 19 PageID #: 213




  litigant has a statutorily created right that it seeks to enforce against the particular

  agency, it should not have to wait for the agency to decide when it may, or may not

  act, on its obligation.”64 However, as noted above, the State has failed to demonstrate

  the existence of a statutorily created right for federal jurisdictional purposes, and

  therefore, must show final agency action to satisfy the requirements of § 702. Given

  its failure to do so, this Court lacks jurisdiction over the State’s claim.

                                        CONCLUSION

            For the foregoing reasons, this Court recommends that the United States’

  motion to dismiss for lack of subject matter jurisdiction (Rec. Doc. 19) be

  GRANTED and further recommends that the State’s claims be dismissed without

  prejudice.

            Under the provisions of 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P. 72(b),

  parties aggrieved by this recommendation have fourteen days from service of this

  report and recommendation to file specific, written objections with the Clerk of

  Court. A party may respond to another party’s objections within fourteen days after

  being served with of a copy of any objections or responses to the district judge at the

  time of filing.

            Failure to file written objections to the proposed factual findings and/or the

  proposed legal conclusions reflected in the report and recommendation within


  64
       Rec. Doc. 22, p. 5.
Case 6:18-cv-00174-UDJ-PJH Document 27 Filed 11/20/18 Page 19 of 19 PageID #: 214




  fourteen days following the date of its service, or within the time frame authorized

  by Fed. R. Civ. P. 6(b), shall bar an aggrieved party from attacking either the factual

  findings or the legal conclusions accepted by the district court, except upon grounds

  of plain error.65

         Signed at Lafayette, Louisiana on November 20, 2018.



                                             ____________________________________
                                             PATRICK J. HANNA
                                             UNITED STATES MAGISTRATE JUDGE




  65
    See Douglass v. United Services Automobile Association, 79 F.3d 1415 (5th Cir. 1996) (en
  banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1).
